Exhibit 10.5

 

ABN AMRO Capital USA LLC

100 Park Avenue

17th Floor

New York

NY 10017, USA

 

To:        Baltic Hornet Limited

 

Copy:    Genco Shipping & Trading Limited

Baltic Trading Limited

Baltic Wasp Limited

 

19 August 2016

 

Dear Sirs

 

Secured loan agreement dated 8 October 2014  (as amended and supplemented by a
first supplemental agreement dated 14 July 2015 and a further supplemental
letter dated 31 December 2015, the "Loan Agreement") made between Baltic Hornet
Limited as borrower (the "Borrower"), the financial institutions listed in
Schedule 1 to the Loan Agreement as lenders, ABN AMRO Capital USA LLC, as MLA,
ABN AMRO Capital USA LLC, as agent (acting in that capacity, the "Agent"), ABN
AMRO Capital USA LLC, as security agent (acting in that capacity, the "Security
Agent"), ABN AMRO Bank N.V. Singapore Branch, as Sinosure Agent and ABN AMRO
Bank N.V., as swap provider

 

1         Definitions

 

1.1         In this letter:

 

"Enforcement Action" means:

 

(a)          in relation to any Liabilities:

 

(i)         the acceleration of any Liability or the making of any declaration
that any Liabilities are due and payable or payable on demand;

 

(ii)        any demand against any Group Member under any security, guarantee or
surety provided of that Group Member;

 

(iii)       the exercise of any right of set-off, account combination or payment
netting against any Group Member in respect of any Liabilities other than
ordinary netting under any swap or derivative contract; and

 

(iv)       the premature termination or close-out of any swap or derivative
transaction under any swap or derivative contract entered into with any Group
Member;







--------------------------------------------------------------------------------

 



(b)          the taking of any steps to enforce or require the enforcement of
any Encumbrance granted by any Group Member in any collateral under the Loan
Agreement, the Wasp Credit Facility or the Other Credit Agreements (including
arrest of the relevant vessel or other enforcement of the relevant mortgage, the
crystallisation of any floating charge or redirecting the earnings of the
relevant vessel or the other assets of any Group Member), except for any
enforcement of assignment of insurances in relation to a total loss or other
significant insured event; or

 

(c)          the petitioning or applying for any Insolvency Proceedings.

 

"Group" means the Parent and each of the Subsidiaries, and a "Group Member"
means any of them.

 

"Guarantee" means the guarantee and indemnity dated 17 July 2015 granted by the
Parent in favour of the Security Agent.

 

"Insolvency Proceedings" means any bankruptcy, liquidation, reconstruction,
winding up, dissolution, administration or reorganisation of any Group Member,
or any of such Group Member's assets or a composition, compromise, assignment or
arrangement with any creditor of any Group Member or any suspension of payments
or moratorium of any indebtedness of any such Group Member, or any other
insolvency proceedings or any analogous procedure or step in any jurisdiction
(including the appointment of any liquidator, receiver, administrator, trustee
or similar officer), including but not limited to, any chapter 11 cases in the
United States of America.

 

"Liability" means any and all Financial Indebtedness of any Group Member in
excess of $5,000,000.

 

"Other Credit Agreements" means any agreement entered into by any Group Member
relating to Financial Indebtedness.

 

"Parent" means Genco Shipping & Trading Limited, a company incorporated under
the laws of the Marshall Islands with its principal place of business at 299
Park Avenue, 12th Floor, New York, New York 10171.

 

"Termination Event" shall have the meaning given to it in paragraph 5.1 below.

 

"Wasp Credit Facility" means the secured loan agreement dated 8 October 2014 (as
amended and supplemented from time to time) made between Baltic Wasp Limited as
borrower, the banks listed in schedule 1 thereto as lenders, AMRO Capital USA
LLC, as MLA, agent and security agent, ABN AMRO Bank N.V. Singapore Branch, as
Sinosure Agent and ABN AMRO Bank N.V., as swap provider.

 

1.2         All other terms and expressions used in this letter shall have the
same meaning given to them in the Loan Agreement.

 

1.3         This letter is designated as a Finance Document.





2

--------------------------------------------------------------------------------

 



1.4         This letter replaces the waiver letter dated 9 August 2016 in
respect of the Loan Agreement, entered into between the Agent, the Borrower, the
Parent, Baltic Wasp Limited and Baltic Trading Limited.

 

2            Request

 

2.1         We refer to the Loan Agreement and to your request for a waiver of
compliance with clause 10.14 (Additional Security) of the Loan Agreement
pursuant to which the aggregate Fair Market Value of the Vessel and the Other
Vessel (as determined in accordance with clause 10.15 (Fair Market Value
determination) of the Loan Agreement) and the value of additional security being
provided to the Security Agent is more than 135% of the aggregate of (i) the
amount of the Loan then outstanding and (ii) the amount of the Other Loan
outstanding, for the period commencing on 30 June 2016 through and including
11:59 p.m. (New York City time) on 15 October 2016 (the "Waiver Period").

 

2.2         We further refer to the Loan Agreement and the Guarantee and to your
request (the "Request") to amend the provisions contained in sub-paragraph (b)
(v) of the definition of "Change of Control in the Loan Agreement and
sub-paragraph (A)(e) of the definition of “Change of Control” in the Guarantee
to clarify certain exclusions relating to Apollo Global Management LLC,
Centerbridge Partners L.P. and/or Strategic Value Partners, LLC and/or entities
affiliated with any of them, communicating with the Parent or among themselves
or entering into agreements with the Parent or among themselves with respect to
the acquiring, holding, voting or disposing of shares of the capital stock of
the Parent.

 

3            Waiver and Conditions

 

We hereby agree to waive (the "Waiver") your compliance with and any breach of
clause 10.14 (Additional Security) of the Loan Agreement during the Waiver
Period, subject to the following conditions being satisfied:

 

(a)         the Waiver shall apply only in relation to the Waiver Period; and

 

(b)         on the date of this letter, you provide us with a copy (with an
original to follow) of a certificate from a duly authorised officer of each
Security Party confirming that none of the documents delivered to the Agent
pursuant to section 1 (Security Parties) of Part I of Schedule 2 (Conditions
Precedent) of the Loan Agreement, have been amended or modified in any way since
the date of their delivery to the Agent, or copies, certified by a duly
authorised officer of the Security Party in question as true, complete, accurate
and neither amended nor revoked, of any which have been amended or modified.

 

4            Amendments to Loan Agreement (the "Amendments")

 

4.1         In consideration of the agreement of the Agent (acting on the
instructions of the Majority Lenders) to the Request, it is hereby agreed that
from 30 June



3

--------------------------------------------------------------------------------

 



2016 until the Final Maturity Date the following amendments shall be made to the
Loan Agreement and the Guarantee (as applicable):

 

(a)         The following definition shall be inserted in clause 1.1
(Definitions and Interpretation) of the Loan Agreement and in clause 1.1
(Definition and Interpretation) of the Guarantee in alphabetical order:

 

""Co-ordinated Shareholder Action" means an event whereby Apollo Global
Management LLC, Centerbridge Partners L.P. and/or Strategic Value Partners, LLC
and/or entities affiliated with any of them, may communicate with the Parent or
among themselves or may enter into agreements with the Parent or among
themselves with respect to acquiring, holding, voting or disposing of shares of
the capital stock of the Parent, which in turn may cause them to be considered a
“group” as such term is used in Section 13(d)(3) of the U.S. Securities Exchange
Act of 1934 that would beneficially own shares representing more than 30% of the
outstanding voting or economic equity interests in the Parent.".

 

(b)         Sub-paragraph (b) (v) of the definition of "Change of Control" in
the Loan Agreement shall be deleted in its entirety and replaced as follows:

 

"(v)        other than in the case of any Co-ordinated Shareholder Action, any
Person or group (as such term is used in Section 13(d)(3) of the Exchange Act),
other than one or more of the Permitted Holders, become the owner, directly or
indirectly, beneficially or of record, of shares representing more than thirty
per cent (30%) of the outstanding voting or economic equity interests of the New
Guarantor; or".

 

(c)         Sub-paragraph (A) (e) of the definition of “Change of Control” in
the Guarantee shall be deleted in its entirety and replaced as follows:

 

“(e)         other than in the case of any Co-ordinated Shareholder Action, any
Person or group (as such term is used in Section 13(d)(3) of the Exchange Act),
other than one or more of the Permitted Holders, becomes the owner, directly or
indirectly, beneficially or of record, of shares representing more than thirty
per cent (30%) of the outstanding voting or economic equity interests of the New
Guarantor; or”.

 

4.2         Except as expressly amended pursuant to this letter all other terms
and conditions of the Finance Documents shall remain in full force and effect
and nothing contained in this letter shall relieve the Borrowers or any other
Security Party from any of its respective obligations under any such documents.

 

4.3         Each of the Security Parties confirms that all of its respective
obligations under or pursuant to each of the Security Documents to which it is a
party remain in full force and effect, despite the amendments to the Loan
Agreement and the



4

--------------------------------------------------------------------------------

 



Guarantee made in this letter, as if all references in any of the Security
Documents to the Loan Agreement are references to the Loan Agreement and the
Guarantee as amended by this letter. 

 

4.4         The definition of any term defined in any of the Security Documents
shall, to the extent necessary, be modified to reflect the amendments to the
Loan Agreement and the Guarantee made in or pursuant to this letter.

 

5            Termination of Waiver

 

5.1         The Waiver shall be revoked, shall become null and void ab initio
(as if it were never executed) and shall cease to be in full force and effect
automatically and with immediate effect if any event specified in paragraph
5.1(a) to (e) below occurs (each a "Termination Event"), unless such Termination
Events are expressly waived by the Agent, acting on the instructions of the
Majority Lenders, provided that notwithstanding the foregoing, the Amendments
set forth in paragraph 4.1 of this letter shall not be subject to termination:

 

(a)         an Event of Default has occurred which has not been waived or
forborne;

 

(b)         the occurrence of an event of default under any Other Credit
Agreements which are not otherwise waived or forborne;

 

(c)         you are in breach of any of your obligations under this letter;

 

(d)         any creditor takes Enforcement Action against any Group Member and
such Enforcement Action is triggered by or triggers an event of default (however
described in any other agreement relating to Financial Indebtedness of such
Group Member) which is not waived or forborne; or

 

(e)          any waivers or consent letters in relation to any Other Credit
Agreements cease to be in full force and effect or any party thereto denies or
disaffirms their obligations thereunder.

 

6            Finance Parties' Rights

 

6.1         Nothing in this letter shall prevent the Finance Parties from taking
any Enforcement Action after the Waiver Period or after the Waiver ceases to
apply in respect of any Event of Default which has occurred or may occur during
the Waiver Period or which occurs or continues after the termination of the
Waiver, regardless of whether such Event of Default occurred prior to or during
the Waiver Period.  Accordingly, this letter shall not constitute any waiver by
the Finance Parties of any breach or default by any Group Member and the Finance
Parties reserve all rights in relation thereto (the "Reservation"), except as
otherwise expressly set out in this letter and subject only to the terms of this
letter.

 

6.2         Neither the passing of time nor any inaction, action, omission,
statement or discussion by, or on the part of, any Finance Party in relation to
all matters referred to above or any other matter arising under the Finance
Documents



5

--------------------------------------------------------------------------------

 



shall be taken in any way as constituting a waiver of, or as prejudicing or
limiting, any of the rights, powers or remedies which that Finance Party may
now, or hereafter, have under and pursuant to the Finance Documents or
otherwise.

 

6.3         The Reservation is made without prejudice to, and without intention
of amending, clause 33 (Remedies and Waivers) of the Loan Agreement, the content
of which is hereby expressly repeated and averred.

 

6.4         Nothing in this letter, any document or in any correspondence,
meeting or discussion a Finance Party has had or may have with any Group Member
in relation to (i) the matters related to the Waiver, (ii) any other Events of
Default which occur or may occur after the date of this letter, (iii) the
refinancing or restructuring of the Borrowers' Loan and other obligations under
the Finance Documents or (iv) any other matters shall, except as otherwise
expressly provided in this letter:

 

(a)         prejudice the position of the Finance Parties under the Finance
Documents or be construed as a waiver of any Group Member's obligations under or
pursuant to the Finance Document to which that Group Member is a party; or

 

(b)         be deemed to constitute an amendment or waiver of any provision of
the Loan Agreement, the Guarantee or any other Finance Document or a commitment
to amend, waive or restructure any provision in the Loan Agreement, the
Guarantee or any other Finance Document.

 

Any such correspondence, meeting or discussion in each case shall be entirely
without prejudice to the rights, powers and remedies of the Finance Parties
under or in respect of the Loan Agreement, the Guarantee or any other Finance
Document and all such rights, powers and remedies are expressly reserved.

 

7            Undertakings, Representations and Warranties

 

7.1         During the Waiver Period, you shall promptly notify us if:

 

(i)        a Termination Event occurs or is reasonably likely to occur; or

 

(ii)       any Enforcement Action is commenced against a Group Member.

 

7.2         During the Waiver Period you shall promptly notify us if any Group
Member enters into any amendment or waiver in relation to any agreement in
respect of any Financial Indebtedness of any Group Member and shall inform the
Agent of the content of the amendment or waiver.

 

7.3         During the Waiver Period, the Borrower undertakes that except to the
extent subject to the Waiver it will not use any actions taken by any Lender in
connection with the Loan Agreement as a basis to assert any claims or defences
of any kind or nature against any Lender in connection with its respective
rights and remedies under any Finance Document, including without



6

--------------------------------------------------------------------------------

 



limitation any Lender’s rights to take enforcement actions, and the Borrower
hereby waives any and all such claims or defences.

 

7.4         During the Waiver Period, the Borrower undertakes and acknowledges
that the Lenders are entitled to receive, have received and may continue to
receive information regarding the Group under or in connection with the Finance
Documents. The Security Parties agree that nothing in this letter shall in any
way impede, impair, limit or restrict any Lender’s rights to obtain and use such
information in any manner and for any purpose permitted under the Finance
Documents.

 

7.5         The Borrower hereby represents and warrants that (a) the
representations and warranties of the Security Parties set forth in the each of
the Finance Documents are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of such date except
to the extent such representations and warranties specifically relate to an
earlier date and (b) after giving effect to the Waiver and the Amendments, no
event has occurred and is continuing which constitutes a default or Event of
Default under any Finance Document or which could reasonably be expected to lead
to an Event of Default.

 

7.6         The Security Parties affirm all of their obligations under each
Finance Document as modified hereby and agree that this letter shall not operate
to reduce or discharge their obligations under any Finance Document.

 

8            Continuing Security

 

You confirm that any Encumbrance created and/or any guarantee granted by the
Security Parties in favour of any of the Finance Parties remains in full force
and effect and is not in any way affected by this letter.

 

9            Counterparts and applicable law

 

9.1         This letter may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this letter.

 

9.2         This letter and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

 

Please confirm your agreement to the terms of this letter by signing and
returning a duplicate of this letter to us.

 

Yours faithfully

 

 

 

 

/s/ Urvashi Zutshi

/s/ Laurence Guguen

Urvashi Zutshi

Laurence Guguen

Managing Director

Executive Director

 

 

For and on behalf of

ABN AMRO Capital USA LLC 

(as Agent acting on the instructions of the Majority Lenders)



7

--------------------------------------------------------------------------------

 



Confirmed and agreed on 19 August 2016

for an on behalf of

 

 

 

 

/s/ Apostolos Zafolias

 

Baltic Hornet Limited

 

(as a Borrower)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Genco Shipping & Trading Limited

 

(as Guarantor)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Baltic Trading Limited

 

(as Pledgor)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Baltic Wasp Limited

 

(as Other Borrower)

 

 

8

--------------------------------------------------------------------------------